SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K/A REPORT OF FOREIGN ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month of September, 2012 (Commission File No. 001-32221) , GOL LINHAS AÉREAS INTELIGENTES S.A. (Exact name of registrant as specified in its charter) GOL INTELLIGENT AIRLINES INC. (Translation of Registrant's name into English) R. Tamoios, 246 Jd. Aeroporto 04630-000 São Paulo, São Paulo Federative Republic of Brazil (Address of Regristrant's principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If "Yes" is marked, indicated below the file number assigned to the registrant in connection with Rule 12g3-2(b): CORPORATE EVENTS CALENDAR – 2012 (Updated September 04, 2012) Company Name GOL LINHAS AÉREAS INTELIGENTES S.A. Central Office Address Praça Comandante Linneu Gomes, s/n, portaria 3, Aeroporto, CEP 04626-900 – São Paulo - SP Internet Site www.voegol.com.br/ir Director of Investor Relations Name: Leonardo Porciúncula Gomes Pereira E-mail: ri@golnaweb.com.br Telephone: (55 11) 2128-4700 Fax: (55 11) 5098-7888 Responsible for Investor Relations Area Name: Edmar Prado Lopes Neto E-mail: ri@golnaweb.com.br Telephone: (55 11) 2128-4700 Fax: (55 11) 5098-7888 Publications (and locality) in which its corporate documents are published Valor Econômico (São Paulo) Diário Oficial do Estado de São Paulo The Company is bound to submit all matters of arbitration to the Market Arbitration Chamber, pursuant to the Arbitration Clause of the Company’s Bylaws. Annual Financial Statements and Consolidated Financial Statements, when applicable, related to the fiscal year ended on 12/31/2011 EVENT DATE Accessible to Stockholders 03/27/2012 Publication 03/27/2012 Submission to BM&FBOVESPA 03/27/2012 Standardized Financial Statement (DFP), related to the fiscal year ended on 12/31/2011 EVENT DATE Submission to BM&FBOVESPA 03/27/2012 Annual Financial Statements and Consolidated Financial Statements, when applicable, according to international standards, related to the fiscal year ended on 12/31/2011 EVENT DATE Submission to BM&FBOVESPA 03/27/2012 Cash Payments from net income from the fiscal year ended on 12/31/2011 Event Event Date Amount (R$) Amount per share Common and Preferred Payment Date ON 1 Reference Form for the ongoing fiscal year ended on 12/31/2012 EVENT DATE Submission to BM&FBOVESPA 05/31/2012 Quarterly Financial Statements – ITR EVENT DATE Submission to BM&FBOVESPA Related to the 1st quarter 2012 05/04/2012 Related to the 2nd quarter 2012 08/13/2012 Related to the 3rd quarter 2012 11/13/2012 Quarterly Financial Statements in English or in accordance with international standards EVENT DATE Submission to BM&FBOVESPA Related to the 1st quarter 2012 05/04/2012 Related to the 2nd quarter 2012 08/24/2012 Related to the 3rd quarter 2012 11/13/2012 Annual General Meeting EVENT DATE Publication of the Call Notice 04/12/2012 04/13/2012 04/16/2012 Submission of the Call Notice to BM&FBOVESPA 04/12/2012 Submission of the Administrative Proposal to BM&FBOVESPA 03/30/2012 Annual General Meeting 04/30/2012 Filing of the main resolutions of the Board of Directors Meeting to BM&FBOVESPA 04/30/2012 Submission of the Minutes of the Annual General Meeting to BM&FBOVESPA 04/30/2012 Extraordinary General Meetings EVENT DATE Extraordinary General Meetings 07/06/2012 Filing of the main resolutions of the Board of Directors Meeting to BM&FBOVESPA 07/06/2012 Submission of the Minutes to BM&FBOVESPA 07/06/2012 Public Meetings with Analysts EVENT DATE GOL DAY (NY) - Meeting with Analysts– Audio and presentation will be available in the Investor Relations website www.voegol.com.br/ir 06/25/2012 GOL DAY (SP) - Public Meeting with Analysts and Investors - Quality Suites Congonhas - Rua Henrique Fausto Lancellotti, 6333, São Paulo, SP – 9:00 A.M. 11/28/2012 Conference Call to discuss quarterly results in (IFRS) EVENT DATE Conference Call to discuss the 4th quarter and fiscal year of 2010 financial results 03/27/2012 Conference Call to discuss the 1st quarter 2012 financial results 05/04/2012 Conference Call to discuss the 2nd quarter 2012 financial results 08/14/2012 Conference Call to discuss the 3rd quarter 2012 financial results 11/14/2012 2 Board of Directors’ Meetings EVENT DATE Board of Directors’ Meeting – Strategic Alignment 02/16/2012 Filing of the main resolutions of the Board of Directors’ Meeting to BM&FBOVESPA 02/16/2012 Submission of the Minutes of Board of Directors’ Meeting to BM&FBOVESPA 02/16/2012 EVENT DATE Board of Directors’ Meeting- Review of 2012 budget 03/16/2012 Filing of the main resolutions of the Board of Directors’ Meeting to BM&FBOVESPA 03/16/2012 Submission of the Minutes of Board of Directors’ Meeting to BM&FBOVESPA 03/16/2012 EVENT DATE Board of Directors’ Meeting- Disclosure of the 4th quarter 2011 financial results 03/26/2012 Filing of the main resolutions of the Board of Directors’ Meeting to BM&FBOVESPA 03/26/2012 Submission of the Minutes of Board of Directors’ Meeting to BM&FBOVESPA 03/26/2012 EVENT DATE Board of Directors’ Meeting -Disclosure of the 1st quarter 2012 financial results 05/03/2012 Filing of the main resolutions of the Board of Directors’ Meeting to BM&FBOVESPA 05/04/2012 Submission of the Minutes of Board of Directors’ Meeting to BM&FBOVESPA 05/04/2012 EVENT DATE Board of Directors’ Meeting –Approval of New Chief Executive Officer 06/18/2012 Filing of the main resolutions of the Board of Directors’ Meeting to BM&FBOVESPA 06/18/2012 Submission of the Minutes of Board of Directors’ Meeting to BM&FBOVESPA 06/18/2012 EVENTO DATE Board of Directors’ Meeting – Projects Approval 06/26/2012 Filing of the main resolutions of the Board of Directors’ Meeting to BM&FBOVESPA 06/26/2012 Submission of the Minutes of Board of Directors’ Meeting to BM&FBOVESPA 06/26/2012 EVENTO DATE Board of Directors’ Meeting - Resignation of Director and Election of Director 07/24/2012 Filing of the main resolutions of the Board of Directors’ Meeting to BM&FBOVESPA 07/24/2012 Submission of the Minutes of Board of Directors’ Meeting to BM&FBOVESPA 07/24/2012 EVENT DATE Board of Directors’ Meeting- Disclosure of the 2nd quarter 2012 financial results 08/13/2012 Filing of the main resolutions of the Board of Directors’ Meeting to BM&FBOVESPA 08/13/2012 Submission of the Minutes of Board of Directors’ Meeting to BM&FBOVESPA 08/13/2012 EVENT DATE Board of Directors’ Meeting- Resignation of Executive Director 08/15/2012 Filing of the main resolutions of the Board of Directors’ Meeting to BM&FBOVESPA 08/15/2012 Submission of the Minutes of Board of Directors’ Meeting to BM&FBOVESPA 08/15/2012 EVENT DATE Board of Directors’ Meeting- Strategic Alignment 09/20/2012 Filing of the main resolutions of the Board of Directors’ Meeting to BM&FBOVESPA 09/20/2012 Submission of the Minutes of Board of Directors’ Meeting to BM&FBOVESPA 09/20/2012 EVENT DATE Board of Directors Meeting - Disclosure of the 3rd quarter 2012 financial results 11/13/2012 Filing of the main resolutions of the Board of Directors’ Meeting to BM&FBOVESPA 11/13/2012 Submission of the Minutes of Board of Directors’ Meeting to BM&FBOVESPA 11/13/2012 EVENT DATE Board of Directors’ Meeting - Approval of 2013 Budget 12/17/2012 Filing of the main resolutions of the Board of Directors’ Meeting to BM&FBOVESPA 12/17/2012 Submission of the Minutes of Board of Directors’ Meeting to BM&FBOVESPA 12/17/2012 3 Extraordinary Shareholders’ Meeting EVENT DATE Publication of the Call Notice 06/20/2012 Submission of the Call Notice to BM&FBOVESPA accompanied by the Administrative Proposal, when available 06/20/2012 Extraordinary Shareholders’ Meeting 07/06/2012 Submission of the Minutes of the Extraordinary Shareholders’ Meeting to BM&FBOVESPA 07/06/2012 4 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:September 04 , 2012 GOL LINHAS AÉREAS INTELIGENTES S.A. By: /S/Edmar Prado Lopes Neto Name:Edmar Prado Lopes Neto Title:Investor Relations Officer FORWARD-LOOKING STATEMENTS This press release may contain forward-looking statements. These statements are statements that are not historical facts, and are based on management's current view and estimates offuture economic circumstances, industry conditions, company performance and financial results. The words "anticipates", "believes", "estimates", "expects", "plans" and similar expressions, as they relate to the company, are intended to identify forward-looking statements. Statements regarding the declaration or payment of dividends, the implementation of principal operating and financing strategies and capital expenditure plans, the direction of future operations and the factors or trends affecting financial condition, liquidity or results of operations are examples of forward-looking statements. Such statements reflect the current views of management and are subject to a number of risks and uncertainties. There is no guarantee that the expected events, trends or results will a ctually occur. The statements are based on many assumptions and factors, including general economic and market conditions, industry conditions, and operating factors. Any changes in such assumptions or factors could cause actual results to differ materially from current expectations.
